Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-19 and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no proper teaching or combination in the art for an injection molding machine or process for molding preforms comprising a transfer shell including a first and second set of transfer pins opposite each other for retaining preforms with a first and second two-stage injection unit.

The closest prior art is Schad (WO-2014172780), which teaches an injection molding machine for molding preforms. However, Schad does not teach a transfer shell including a first and second set of transfer pins opposite each other for retaining preforms with a first and second two-stage injection unit.

While one of ordinary skill in the art could attempt to use Kako (JP-5633979) to modify Schad and teach the first and second two-stage injection units, this combination does not properly teach the limitation, as shown by the applicant arguments/remarks filed 07/02/2021 on pages 17-18, and this combination does not teach a transfer shell including a first and second set of transfer pins opposite each other for retaining .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ADRIEN J BERNARD/Examiner, Art Unit 1741                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748